Citation Nr: 1431916	
Decision Date: 07/16/14    Archive Date: 07/22/14

DOCKET NO.  12-26 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance of another person.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and Spouse


ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1986 to March 1989.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision by the New Orleans, Louisiana Department of Veterans Affairs Regional Office (RO).  In September 2013, the Veteran appeared and provided testimony at a Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is associated with the Veteran's "Virtual VA" file.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" and "VBMS" systems to insure a complete review of the evidence.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's combined disability rating is 80 percent, effective August 1997, and he has been rated totally disabled based on individual unemployablity due to service-connected disabilities since July 1999.  

2.  Due to his service-connected disabilities, the Veteran is unable to care for himself.






CONCLUSION OF LAW


The criteria for entitlement to SMC based on the need for regular aid and attendance of another person have been met.  38 U.S.C.A. §§ 1114, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.350, 3.352 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Special monthly compensation is payable to a person who is permanently bedridden or so helpless as a result of service-connected disability that he is in need of the regular aid and attendance of another person.  38 U.S.C.A. § 1114(l) (West 2002); 38 C.F.R. § 3.350(b) (2013). 

Factors to be considered in determining whether a Veteran requires the aid and attendance of another person are the inability to perform activities of daily living (dressing, cooking, eating, attending to the wants of nature, cleaning, and personal hygiene), a need for assistance in adjusting orthopedic or prosthetic devices, and requiring care or assistance on a regular basis to protect oneself from the hazards or dangers of the daily environment.  38 C.F.R. § 3.352(a) (2013).

The Veteran has asserted that he requires the aid and attendance of another person to perform basic activities of daily living as a result of his service-connected bilateral shoulder disabilities.  Specifically, the Veteran reported at his September 2013 Board hearing that because of the limitation of motion in his bilateral shoulders, he required the assistance of his wife in performing basic activities including, but not limited to, getting out of bed, bathing, dressing, and preparing food.  The Veteran also reported that he had balance problems and had fallen on numerous occasions and because of his shoulder disabilities was unable to help himself to a standing position and as a result, he was now required to wear a "Freedom Alert" at all times so he could get assistance if he were to fall.  

At the September 2013 Board hearing, the Veteran's spouse provided additional testimony pertaining to the Veteran's need for regular aid and attendance.  She reported that beginning in 2010 the Veteran's health had declined and as a result she had stopped working in 2011 to care for the Veteran full time.  She reported that the care she provided for the Veteran on a daily basis included: getting him out of bed, bathing and drying him, dressing him, and cooking for and feeding him.  She also reported that she ran all the errands and paid all the bills for the household and would drive the Veteran everywhere he needed to go, including medical appointments.  

The Veteran was afforded a general VA examination in October 2011 which documented the severity of the Veteran's service-connected shoulder disabilities and his limitation of motion in each shoulder.  The examiner noted the Veteran's pain caused by his service-connected shoulder disabilities was substantial and increasing and he had a progressive loss of function in both shoulders.  The examiner further noted that the Veteran was unable to dress himself or deal with toileting issues and that the Veteran had fallen several times on attempting to stand from a sitting position and that he was no longer able to drive himself.  

Also of record are extensive VA and private treatment records that show the Veteran receives relatively regular treatment for a variety of disabilities, including his service-connected shoulder disabilities.  These records show that the Veteran consistently complains of pain related to his shoulder disabilities and that this pain impacts his ability to engage in physical activity.  

Accordingly, the Board finds that the evidence supports the claim and entitlement to SMC based on the need for regular aid and attendance of another person is warranted. 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).





ORDER

Entitlement to SMC based on the need for regular aid and attendance of another person is granted.


____________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


